United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2604
                         ___________________________

                                    Abu Bakr Ladd

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

   Paul Nocchiero, Individually and in his capacity as Board Secretary; Joseph
      Lehman, Individually and in his capacity as Sergeant; Jack Huelsmann,
     Individually and in his capacity as Deputy Commander; Daniel W. Isom,
 Individually and in his capacity as Captain; David Heath, Individually and in his
capacity as Colonel; Joseph Mokwa, Individually and in his capacity as Chief of Police

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: June 14, 2016
                                Filed: June 17, 2016
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      Abu Bakr Ladd appeals after the District Court1 granted summary judgment for
defendants in his 42 U.S.C. § 1983 action. We affirm.

       In 2003, Ladd’s home was searched under the authority of a warrant obtained
by Jeffrey Pickering, a detective with the St. Louis Metropolitan Police Department.
Ladd was arrested on felon-in-possession charges, which were eventually dismissed.
He filed a complaint with the police department’s Internal Affairs Division (IAD)
alleging that Pickering had lied on the search-warrant application about the existence
of a confidential informant. The IAD determined that the complaint should be “not
sustained,” and the Board of Police Commissioners upheld the determination. During
Ladd’s subsequent civil rights action against Pickering and others, Ladd learned that
the IAD investigation file had been destroyed. A jury eventually found that Pickering
had lied in the warrant application and awarded damages to Ladd.

       Meanwhile, Ladd filed the instant action raising numerous claims arising from
his arrest, the IAD investigation, and the destruction of the IAD file. During the
lengthy proceedings, the District Court entered multiple orders, as a result of which
all defendants were dismissed except appellees, who had been involved in the IAD
investigation. Only one claim remained, namely, that defendants had conspired to
deny Ladd access to the courts in his prior lawsuit by destroying the IAD file. On
June 25, 2015, the court granted defendants’ motion for summary judgment on that
claim. Ladd filed a notice of appeal designating “the final judgment . . . dated
June 25, 2015, which granted the motion for summary judgement [sic] filed by
Defendants David Heath, Jack Huelsmann, Daniel Isom, Joseph Lehman, Joseph
Mokwa, and Paul Nocchiero entered in this action on the 25th day of June, 2015.”




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-
       We agree with appellees that the only District Court ruling properly before us
is the order granting summary judgment on the access-to-courts conspiracy claim.
See Fed. R. App. P. 3(c)(1)(B); Rosillo v. Holten, 817 F.3d 595, 597 (8th Cir. 2016).
And after reviewing the record, we conclude that the District Court did not err in
granting summary judgment. See Joseph v. Allen, 712 F.3d 1222, 1225 (8th Cir.
2013) (standard of review). The record reflects that defendants were involved in
varying degrees with the IAD investigation and that at some point after the
investigation, an unknown person destroyed the IAD file in accordance with
document-retention policy. But there are no facts suggesting that defendants reached
an understanding to destroy the file, much less that they did so with an intent to
thwart the prior lawsuit that Ladd had filed. See Bonenberger v. St. Louis Metro.
Police Dep’t, 810 F.3d 1103, 1109 (8th Cir. 2016); see also Mettler v. Whitledge, 165
F.3d 1197, 1206 (8th Cir. 1999) (affirming summary judgment for defendants on a
conspiracy claim because the plaintiff produced no evidence to show that
shortcomings in an internal law-enforcement investigation “were intentional, or that
they arose from a conspiracy among the defendants”).

      We affirm the judgment of the District Court.
                      ______________________________




                                         -3-